Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/089980A1 previously cited by applicant, in view of KR20020048765A cited by applicant.  WO 2009/089980A1 discloses an induction heating device (Figures 1-2, page 6, lines 1-12) comprising a working coil (10) comprising an annularly-coiled conductive wire, the working coil (10) defining 5an annular coil hole (24) at a central region of the working coil (10); a ferrite core (12) that is located vertically below the working coil (10) and that defines a core hole (26) at a central region of the ferrite core (12) corresponding to the annular coil hole; and an indicator board support that is located vertically below the ferrite core (12), the indicator board support (16) comprising .
Claims 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/089980A1 previously cited by applicant, in view of KR20020048765A cited by applicant.  WO 2009/089980A1/KR20020048765A discloses substantially all features of the claimed invention except a ferrite core further defines a coupling grooves that extends outward in a radial direction from a circumferential surface that defines the core hole, and wherein the hook is configured to insert into and couple to the coupling groove.  WO 2009/089980A1 discloses a hooks (38) and although the use of a coupling groove is not shown, but a skill in the art knows the use of grooves for enhancing the engagement of two components.  Hence, it would have been obvious for a skill person in the art to add such a coupling groove to the ferrite core in order to engage with the hooks for fastening the components. With regard to claims 3 and 13-15, a diameter of the core hole is less than or equal to a diameter of the annular coil hole.  It would have been obvious to one ordinary skill in the art to have the diameter of the core hole is less than or equal to the diameter of the annular coil hole in order to suit a user specific .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/089980A1 previously cited by applicant, in view of KR20020048765A cited by applicant, and further in view of Acero, Acero et al (US 2010/0282737).  WO 2009/089980A1/KR20020048765A discloses substantially all features of the claimed invention except a plurality of working coils that are located vertically below the cover plate and that are configured to heat the one or more objects on the cover plate, each working coil comprising an annularly-coiled conductive wire and defining an annular coil hole at a central region of a 20respective working coil; a plurality of ferrite cores, each ferrite core being located vertically below a respective one of the plurality of working coils and defining a core hole at a central region of a respective ferrite core corresponding to the annular coil hole of the respective one of the plurality of working coils.  Acero Acero discloses a plurality of working coils (16) that are located vertically below the cover plate (Figure 1) and that are configured to heat the one or more objects (12, 14) on the cover plate, each working coil (16) comprising an annularly-coiled conductive wire and defining an annular coil hole at a central region of a 20respective working coil (Figure 2); a plurality of ferrite cores (26), each ferrite core being located vertically below a respective one of the plurality of working coils (16) and defining a core hole (42) at a central region of a respective ferrite core (26) corresponding to the .
Claims 9-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a base plate that is located between the ferrite core and the indicator board support, that is 15configured to support the working coil, and that defines a plate hole at a position corresponding to the annular .
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 30, 2021